         Case 3:19-cv-00933-SI      Document 19        Filed 09/15/20   Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
KYLE P.,                              )     Case No.: 3:19-cv-933-SI
                                      )
              Plaintiff,              )
                                      )
              v.                      )     ORDER AWARDING ATTORNEY
                                      )     FEES PER 28 USC 2412(d)
                                       )
ANDREW SAUL,                          )
Commissioner,                         )
Social Security Administration,       )
                                      )
              Defendant.              )
                                      )
__________________________________________________________________

       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $6,241.41 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

Plaintiff’s attorney and mailed to Plaintiff’s attorney's mailing address at: 825 NE 20TH

Ave., Suite 330, Portland OR 97232. If Plaintiff has such debt, then the check for any

remaining funds after offset of the debt shall be made payable to Plaintiff and mailed to

Plaintiff's attorney's mailing address stated above.


       IT IS SO ORDERED: ________________________
                          September 15, 2020



                                           _____________________________
                                            /s/ Michael H. Simon
                                           UNITED STATES DISTRICT JUDGE


Page 3 – ORDER AWARDING ATTORNEY FEES PER 28 USC 2412(d)
